EXHIBIT Grant Park Fund Weekly Commentary For the Week Ended April 30, 2010 April30, 2010 Weekly ROR1 Month-to-Date ROR1 Year-to-Date ROR1 Class A Units -0.1% 1.8% -1.8% Class B Units -0.1% 1.7% -2.1% Legacy 1 Class Units -0.1% 1.8% -1.4% Legacy 2 Class Units -0.1% 1.7% -1.5% Global 1 Class Units 0.4% 1.5% -2.3% Global 2 Class Units 0.4% 1.5% -2.4% Global 3 Class Units 0.3% 1.3% -3.0% S&P 500 Total Return Index2 -2.5% 1.6% 7.1% Barclays Capital U.S. Long Government Index2 1.9% 2.8% 3.8% 1 Subject to independent verification. 2 Index is unmanaged and is not available for direct investment.Please see Indices Overview (below) for more information.Weekly RORs are calculated using data acquired through Bloomberg. Sector Commentary Agriculturals/Softs Sector/Market Price Action Cause Corn Increase Reports of large U.S. corn sales to China Wheat Decrease Forecasts that rain in the Midwest will alleviate drought concerns Sugar Decrease Improved sugar production forecasts for Brazil and India Grant Park’s longer-term trading advisors are predominantly long the agriculturals/softs sector.Grant Park’s shorter-term trading advisors are also predominantly long the sector. Currencies Sector/Market Price Action Cause New Zealand dollar Increase Speculation that the Reserve Bank of New Zealand will leave interest rates unchanged U.S. dollar Increase Concerns over Greece’s ability to secure funding for a bailout plan Great British pound Decrease Bearish economic data and uncertainty regarding the upcoming British election Grant Park’s longer-term trading advisors are predominantly short the currency sector.Grant Park’s shorter-term trading advisors are predominantly long the sector. Energy Sector/Market Price Action Cause Natural gas Decrease Reports from the U.S. Energy Information Agency showing both an increase in U.S. natural gas production and an increase in U.S. inventories Crude oil Increase Optimism regarding the U.S. economy supported by improved U.S. jobless estimates Grant Park’s longer-term trading advisors are predominantly long the energy sector, as are Grant Park’s shorter-term trading advisors. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES. PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY. INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE.
